Citation Nr: 1620193	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  14-16 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

3.  Entitlement to service connection for a heart condition.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to service connection for a disability manifested by loss of vision, claimed as legal blindness.

7.  Entitlement to service connection for a skin condition.

8.  Entitlement to service connection for a disability manifested by vertigo.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1965 to February 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board observes that the Veteran, through his representative, requested a hearing before the Board in June 2015.  The Board notes that no hearing has been scheduled to date.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a video conference hearing regarding this matter at the earliest available opportunity. 

Notification of the date and time of the hearing shall be sent to the Veteran at his latest address of record, as well as to his representative. After the hearing is held, or if the Veteran fails to appear for or cancels the hearing, the claims file should be returned to the Board for further appellate consideration, if in order.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369   (1999).

 This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




